Judgment, insofar as it relates to defendant Buffalo Transit Company, affirmed, with costs; judgment, insofar as it relates to the defendant Hill Garage, Inc., and order, reversed on the law and facts and a new trial granted as to defendant Hill Garage, Inc., with costs to the appellant to abide the event, on the ground that the verdict is against the weight of the credible evidence. All concur. (The judgment appealed from is for plaintiff against defendant Hill Garage, Inc., and for defendant Buffalo Transit Company for no cause of action, in an automobile negligence action. The order denies defendant Hill Garage, Inc.’s, motion for a new trial.) Present— Taylor, P. J., MeCurn, Love, Vaughan and Piper, JJ.